Title: Petition from the Mississippi Territory House of Representatives, 12 March 1803
From: Mississippi Territory House of Representatives
To: Jefferson, Thomas


          
           The memorial and petition of the House of Representatives of the Missisippi Territory.
           Respectfully Sheweth.
           That a considerable portion of the Inhabitants of this Territory are situated upon lands of the greatest fertility, watered by navigable Rivers, which have no communication with the Bay of Mexico, but through the dominions of his Catholic Majesty. The principal of those settlements being within the Bay of Mobille upon the Tom begby, a fine navigable river, extending its branches so as nearly to interlock with the waters of the Tenessee, is so situated as to be cut off from all communication with the settlements adjacent to the Missisippi by a Wilderness of at least two hundred miles; hence it results that the Inhabitants of that and other settlements can receive no supplies of a variety of articles, which the wants of man have rendered indispensible to the comforts of life, but thro’ the indulgence of the Spanish Government. This indulgence disiriable as it may be in the existing circumstances of those countries and which may be withdrawn at any moment, can only be obtained, accompanied with inconveniencies which tend greatly to retard the prosperity of those settlements. The Spanish Government possessing an arbitrary power will permit only such traders as they shall be pleased to licence, to visit our settlements and perhaps for this licence a tax must be paid. It is unnecessary to present before the enlightened mind of your Excellency, the serious evils which must attach themselves to the planting interest, thus cramped and embarrassed.
          The ardor of the cultivator is repressed and the new Establishments must languish until a remedy shall be applied to the source of the Evil.
           The Treaty of navigation & limits with Spain has not brought into view a number of Rivers, which tho’ not equally extensive with the Missisippi, yet whose navigation is equally necessary to the prosperity of a large & fertile region of the United States.
           Your memorialists duly impressed with an assurance of the parental care which your Excellency as head of the Empire, unceasingly extends to the most distant portions of its territory, more particularly to this the youngest and most defenceless of its Colonies, are fully persuaded, that it requires only to be made known that a grievance exists, to excite in your benevolent mind a desire to apply an immediate remedy.
           Your Memorialists therefore pray that your Excellency will be pleased to adopt such measures as may procure for the Citizens of the United States the free navigation of all navigable Rivers and water courses falling into the bay of Mexico from the Territories of the United States, and passing thro’ the dominions of his Catholic Majesty.
          
            William Gordon Forman
            Speaker of the House of Representatives
          
          
            Attest.
            Samuel Sidney Mahon Clk.
            House of RepresentativesMarch the 12th. AD 1803.
          
        